226 P.3d 111 (2010)
233 Or. App. 534
STATE of Oregon, Plaintiff-Respondent,
v.
Gary SMITH, Defendant-Appellant.
081052416, A141326.
Court of Appeals of Oregon.
Submitted on January 8, 2010.
Decided February 10, 2010.
Garrett A. Richardson and Multnomah Defenders, Inc., filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Stacey RJ Guise, Senior Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Defendant appeals, challenging his conviction, following a bench trial, for giving false information to a peace officer. ORS *112 162.385.[1] He contends that, in convicting him, the trial court explicitly proceeded from an erroneous legal premise, viz., that a person violates ORS 162.385 by knowingly giving false information to a peace officer, regardless of whether the person knows that the officer has requested the information either for the purpose of "issuing or serving * * * a citation," ORS 162.385(1)(a), or of "arresting the person on a warrant," ORS 162.385(1)(b).
The state acknowledges that, as we held in State v. Jaha, 118 Or.App. 497, 501, 848 P.2d 622 (1993), it must prove that the defendant "act[ed] with knowledge of every element of the offense, including that the officer was requesting identification for the purpose of issuing a citation." (Emphasis added.) Accordingly, the state concedes that the trial court erred and agrees with defendant that he is entitled to a new trial. We accept the state's concession as well founded under Jaha.
Reversed and remanded.
NOTES
[1]  ORS 162.385 provides, in part:

"(1) A person commits the crime of giving false information to a peace officer for issuance or service of a citation or for an arrest on a warrant if the person knowingly uses or gives a false or fictitious name, address or date of birth to any peace officer for the purpose of:
"(a) The officer's issuing or serving the person a citation under authority of ORS 133.055 to 133.076 or ORS chapter 153; or
"(b) The officer's arresting the person on a warrant."